Order entered April 20, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01508-CV

                               SUSAN C. SERVIN, Appellant

                                              V.

                                 STEVE SERVIN, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-15-02365-E

                                          ORDER
       Before the Court is appellee Steve Servin’s unopposed motion for an extension of time in

which to file appellee’s brief. The motion is GRANTED. Appellee’s brief is due on or before

April 26, 2016.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          PRESIDING JUSTICE